Exhibit 10.3
SEPARATION AGREEMENT AND MUTUAL RELEASE IN FULL


THIS SEPARATION AGREEMENT AND MUTUAL RELEASE IN FULL (this “Agreement”) is made
by and between William Koehler (the “Former Director”) and Bluegate Corporation,
a Nevada corporation (together with its subsidiaries, the “Company”).


PRELIMINARY STATEMENT
The Former Director served on the Board of Directors of the Company;


The Former Director holds shares of the Company’s common stock and stock options
exercisable for shares of the Company’s common stock; and


The Former Director and the Company desire to settle fully and finally all
matters between them, including any matters that may have arisen out of Former
Director’s service on the Board of Directors and his employment with the Company
and his separation therefrom.
 
AGREEMENT
 
    
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement, the Former Director and the Company agree as follows:

1.  
The Former Director’s employment with the Company terminated effective as of the
close of business on May 31, 2009 (the “Separation Date”).

 
2.  
The Former Director resigned as a Director of the Company, such resignation took
effect as of the close of business on October 27, 2009 (“the Resignation Date”).

 
3.  
The Former Director agrees that he will not, directly or indirectly, and will
not cause or permit any person or entity controlled by him to:  a) make or in
any way participate in any “solicitation” of “proxies” (as such terms are used
in the proxy rules of the Securities and Exchange Commission) to vote, or seek
to advise or influence any person with respect to the voting of any voting
securities of the Company; b) form, join, or in any way participate in a “group”
(within the meaning of Section 13(d)(3) of the Securities Act of 1933, as
amended) with respect to any voting securities of the Company; c) form, join, or
in any way participate in any shareholder action regarding the Company; and/or
d) advise, assist or encourage any other persons in connection with any of the
foregoing.

 
4.  
For a period of five years after the Effective Date, without the prior written
consent of the Board of Directors of the Company, the Former Director agrees
that he will not, directly or indirectly, and will not cause or permit any
person or entity controlled by him to:  (a) induce or attempt to induce any
employee to leave the employ of the Company or an independent contractor to
terminate its retention by the Company, (b) solicit for employment, attempt to
employ or employ (whether as an employee, independent contractor or otherwise)
any employee or independent contractor of the Company or (c) in any way
interfere with the relationship between the Company and any of its employees or
independent contractors.

 
5.  
The Former Director and Company agrees that he/it will not make any disparaging
comments regarding the other or any of its former, current, or future
stockholders, directors, officers, or employees.  The phrase “disparaging
comments” will mean any comment, remark, or statement, whether written or oral,
that is harmful to the reputation of the Former Director or Company or any such
other person in the community.

 
6.  
The Former Director agrees that on or prior to November 11, 2009 he will return
to the Company all credit cards, keys, identification, computer software and
hardware, telecommunications equipment, and all other property belonging to the
Company.

 
7.  
The Company agrees that it will return to the Former Director no later than the
date he vacates the Company’s offices all personal information along with the
furniture, artwork, and computer software and hardware (as detailed in Schedule
2) belonging to the Former Director.  The Company also agrees to provide the
Former Director with a schedule listing the capital contributions made by the
Former Director to the Company to date that can be readily documented, with no
warranty of accuracy by the Company.  The Company further agrees that any and
all public filings needed to be completed as  a result of this Agreement will be
done at Company expense, including but not limited to Form 4 and 13D and an
Opinion Letter to remove the restrictive legend from Former Directors’ and his
affiliates’ restricted shares.

 
8.  
The Former Director hereby waives any rights or entitlements to any employee
benefits or other obligations of the Company (including any wage claims,
Director’s fees, vehicle allowances or expense account reimbursements) up to and
including the Resignation Date, other than those rights or entitlements which
may be required by law; provided that:  (a) the Former Director will be entitled
to receive any 401k plan benefits for which the Former Director is eligible in
accordance with the terms of the plans and law based on the Former Director’s
compensation and length of service through the Separation Date and all
post-termination health insurance continuation benefits required to be provided
by law and (b) this Agreement will not be deemed to constitute a waiver of the
Former Director’s rights, if any, to indemnification or advancement of expenses
in accordance with the certificate or articles of incorporation and bylaws of
the Company, as in effect as of the Effective Date, with respect to any claim,
action, suit or proceeding relating to or involving the Former Director’s
service as a Director or officer of the Company prior to the Resignation Date.

 
9.  
As consideration for the Former Director’s acceptance of the terms and
conditions in this Agreement, the Company will pay a separation payment of One
Dollar (the “Separation Payment”), which will be subject to all applicable
federal and state tax withholding and statutory deductions.  The Separation
Payment will be made no later than November 11, 2009.

 
1

--------------------------------------------------------------------------------


10.  
In exchange for the valuable consideration hereunder:

a.  
The Former Director, for and on behalf of himself and his heirs, beneficiaries,
executors, administrators, attorneys, successors and assigns, hereby releases
and waives all claims, causes of action and demands of any kind against the
Company, any of its affiliates (including each stockholder of the Company), or
any creditors of the Company, any of their respective employee plans and any of
their respective stockholders, Directors, officers, trustees, employees,
attorneys and agents, in their individual and official capacities, and all of
their predecessors, heirs, executors, administrators, successors and assigns
(collectively, the “Released Parties”), which the Former Director had, has or
may have through the date the Former Director executes this Agreement, whether
known or unknown, arising out of or relating to:  (i) the Former Director’s
employment with the Company or the termination thereof, (ii) the Former
Director’s service as a Director or officer of the Company or his resignation as
a Director or officer, (iii) the Former Director’s ownership of capital stock of
the Company, or of options, warrants, rights or other securities or instruments
exercisable or exchangeable for or convertible into shares of the capital stock
of the Company, or the sale and assignment of such capital stock or other
securities to the Company pursuant to this Agreement, (iv) any notes,
indebtedness, obligations, liabilities of the Company, including, without
limitation, the amounts described in Schedule 1, or (v) to matters otherwise
arising up to and including the Resignation Date, including any wages, bonuses
or commissions, or on account of any alleged conduct of the Released Parties
which might be alleged by the Former Director to constitute race, color, sex,
religious, age, national origin, ancestry, genetic information or disability
discrimination, or any claim or right under Title VII of the Civil Rights Act of
1964, as amended,  the Civil Rights Act of 1991 and the laws amended thereby,
the Americans with Disabilities Act, the Age Discrimination in Employment Act of
1967, as amended, the Older Workers Benefit Protection Act, the Family and
Medical Leave Act, the Equal Pay Act, the Fair Labor Standards Act, the
Rehabilitation Act of 1973, the Employee Retirement Income Security Act of 1974,
the Texas Commission on Human Rights Act, the Texas Persons with Mental
Retardation Act, the Texas Tests for Acquired Immune Deficiency Syndrome and
Related Disorders law, Texas wage and hour laws, or any other provision of
federal, state or local statutory or common law or regulation.  Nothing in this
paragraph shall be construed as a waiver or relinquishment of any right that
Former Director may have in any stock, options, or warrants that currently exist
and that are held by Former Director, the terms of which are in full force and
effect and shall not be modified hereby.  In the event anyone claiming to be
released hereby files any claim against the Former Director, this release will
become null and void and of no effect for that party making the claim against
the Former Director. 

b.  
The Company, for and on behalf of itself and its heirs, beneficiaries,
executors, administrators, attorneys, successors and assigns, hereby releases
and waives all claims, causes of action and demands of any kind against the
Former Director in his individual and official capacities, which the Company
had, has or may have through the date the Former Director executes this
Agreement, whether known or unknown, arising out of or relating to:  (i) the
Former Director’s employment with the Company or the termination thereof, (ii)
the Former Director’s service as a director or officer of the Company or his
resignation as a director or officer, (iii) the Former Director’s ownership of
capital stock of the Company, or of options, warrants, rights or other
securities or instruments exercisable or exchangeable for or convertible into
shares of the capital stock of the Company, or the sale and assignment of such
capital stock or other securities to the Company pursuant to this Agreement,
(iv) any notes, indebtedness, obligations, liabilities of the Former Director,
including, without limitation, the amounts described in Schedule 1, or (v) to
matters otherwise arising up to and including the Resignation Date, including
any wages, bonuses or commissions, or on account of any alleged conduct of the
Former Director which might be alleged by the Company.

 
11.  
To the extent not prohibited by applicable law, the Former Director and the
Company hereby warrants that he/it has and will not institute any lawsuit,
claim, action, charge, complaint, petition, appeal, accusatory pleading, or
proceeding of any kind against the other Party or any other Released Party, and
both Parties waive, or at a minimum assign to the other Party, any and all
rights to any and all forms of recovery or compensation from any legal action
brought by the other Party or on that other Party’s behalf in connection with
the matters that are the subject of this Agreement.  To the extent not
prohibited by applicable law, in the event that a lawsuit or any of the
foregoing actions are filed by the Former Director or the Company in breach of
this covenant, it is expressly understood and agreed that:

a.  
This covenant will constitute a complete defense to any such lawsuit or action.

b.  
Any material breach by a Party of any of the terms contained in this Agreement
relieves the other Party of any and all obligations it may have pursuant to this
Agreement.

c.  
Should a Party bring any type of administrative or legal action arising out of
claims waived under this Agreement, the Party bringing the action will bear all
legal fees and costs associated therewith, including those of any Released
Parties.



12.  
For a period of five years after the Effective Date, as necessary, the Former
Director agrees to provide thorough and accurate information and testimony
voluntarily to or on behalf of the Company or any affiliate thereof regarding
any investigation, litigation or claims initiated by or against the Company or
any affiliate thereof or by any entity or person (a “Proceeding”), but he agrees
not to disclose or to discuss with anyone who is not directing or assisting in
any Proceeding, other than his attorney, the fact of or the subject matter of
any Proceeding, except as required by law.  The Former Director will take all
reasonable steps to cooperate fully with the Company or any affiliate in
supplying thorough and accurate information in each Proceeding and during the
defense or prosecution thereof.  The Former Director will make commercially
reasonable efforts to accommodate his schedule to cooperate with the Company or
any affiliate and provide such information as soon as is reasonable under the
circumstances.  In requesting information the Company or any affiliate will
attempt to work with the Former Director to arrange times that reasonably
accommodate his schedule and, to the extent permitted by law, the Company will
reimburse the Former Director for reasonable travel, commuting, parking or other
similar out-of-pocket expenses incurred by him in connection with providing such
information or testimony.

 
13.  
This Agreement will be binding upon and will inure to the benefit of the
successors, assigns, heirs, executors and administrators of the respective
parties.

 
14.  
The Former Director acknowledges and agrees that the Company has not made any
representations to the Former Director regarding the tax consequences of any
amounts received by the Former Director pursuant to this Agreement and further
the Former Director agrees that he will be solely responsible for payment of all
his personal tax liabilities due on any and all payments to him set forth in
this Agreement, including federal, state and local taxes, and interest and
penalties, which are or may become due.

 
15.  
Nothing contained in this Agreement, or the fact of its submission to the Former
Director, will be admissible evidence in any judicial, administrative or other
legal proceeding, or be construed as an admission of any liability or wrongdoing
on the part of the Company or the other Released Parties of any violation of
federal or state statutory or common law or regulation.

 
16.  
Should any provision of this Agreement be held invalid or unenforceable by
operation of law or otherwise, all other provisions will remain in full force
and effect; provided that a court may modify any provision to make it valid and
enforceable.

 
17.  
This Agreement sets forth the entire agreement between the parties and
supersedes any and all prior oral or written agreements or understandings
between the Former Director and the Company.  This Agreement may not be altered,
amended, or modified except by a further written document signed by the Former
Director and an authorized officer of the Company.

 
2

--------------------------------------------------------------------------------


18.  
This Agreement will be construed and enforced in accordance with the laws of the
State of Texas without reference to its or any other state’s conflicts of law
rules.

 
19.  
This Agreement may be executed in counterparts, each of which will be deemed to
be an original but all of which together will constitute one and the same
instrument.  A facsimile signature will be deemed to be an original signature
for all purposes.

 
20.  
The Former Director acknowledges that he has had adequate time to review this
Agreement, that he has been advised by the Company to consult with legal counsel
of his choosing regarding this Agreement, that he has received adequate
consideration for this Agreement, and that he enters into this Agreement freely,
knowingly and voluntarily.

 
21.  
The provisions of this Agreement shall become effective once both parties have
executed the Agreement below (the “Effective Date”).

 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties hereto have executed this Separation Agreement
and Mutual Release In Full as of the date specified below.


Bluegate Corporation


By: /s/ Charles E. Leibold                                     November 7, 2009
        Charles E. Leibold
        Chief Financial Officer


Accepted and agreed to this Seventh (7th) day of November, 2009


By: /s/ William Koehler
        William Koehler


Witness: /s/ Jimmy Riggle
                Jimmy Riggle
 
4

--------------------------------------------------------------------------------



SCHEDULE 1




William Koehler Amounts Payable and Accrued Through 10/31/09
 


Amount
 
Description
$ 34,628  
Note payable as of 10/31/09
$ 9,004  
Accrued interest on note payable as of 10/31/09
$ 22,499  
Accrued director's fees through 10/31/09
$ 6,000  
Accrued vehicle allowance from 5/1/08 through 12/31/08
$ 742  
Accrued interest on payroll checks held until cashed
$ 72,873  
Total Accrued


William Koehler Texas Wage Claim = $42,000






5

--------------------------------------------------------------------------------


SCHEDULE 2




William Koehler – Furniture, Artwork, and Computer Software and Hardware
 
Reference Asset Sale and Purchase Agreement for Trilliant Technology Group
(“TTG”) to be purchased by Trilliant Corporation from Bluegate Corporation.



6